Name: Commission Regulation (EC) NoÃ 406/2006 of 8 March 2006 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: trade policy;  animal product
 Date Published: nan

 9.3.2006 EN Official Journal of the European Union L 70/48 COMMISSION REGULATION (EC) No 406/2006 of 8 March 2006 fixing the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), and in particular the third subparagraph of Article 8(3) thereof, Whereas: (1) Article 8(1) of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1(1) of that Regulation and prices for those products on the Community market may be covered by an export refund. (2) Given the present situation on the market in poultrymeat, export refunds should therefore be fixed in accordance with the rules and criteria provided for in Article 8 of Regulation (EEC) No 2777/75. (3) Article 8(3), second subparagraph of Regulation (EEC) No 2777/75 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund according to destination. (4) Refunds should be granted only on products that are allowed to move freely in the Community and that bear the identification mark as provided for in Article 5(1)(b) of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2). Those products should also comply with the requirements of Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (3). (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 1. Export refunds as provided for in Article 8 of Regulation (EEC) No 2777/75 shall be granted on the products and for the amounts set out in the Annex to this Regulation subject to the condition provided for in paragraph 2 of this Article. 2. The products eligible for a refund under paragraph 1 must meet the relevant requirements of Regulations (EC) No 852/2004 and (EC) No 853/2004, notably preparation in an approved establishment and compliance with the identification marking requirements laid down in Annex II, Section I to Regulation (EC) No 853/2004. Article 2 This Regulation shall enter into force on 9 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 139, 30.4.2004, p. 55, as corrected by OJ L 226, 25.6.2004, p. 22. (3) OJ L 139, 30.4.2004, p. 1, as corrected by OJ L 226, 25.6.2004, p. 3. ANNEX Export refunds on poultrymeat applicable from 9 March 2006 Product code Destination Unit of measurement Amount of refund 0105 11 11 9000 A02 EUR/100 pcs 0,80 0105 11 19 9000 A02 EUR/100 pcs 0,80 0105 11 91 9000 A02 EUR/100 pcs 0,80 0105 11 99 9000 A02 EUR/100 pcs 0,80 0105 12 00 9000 A02 EUR/100 pcs 1,60 0105 19 20 9000 A02 EUR/100 pcs 1,60 0207 12 10 9900 V03 EUR/100 kg 40,00 0207 12 90 9190 V03 EUR/100 kg 40,00 0207 12 90 9990 V03 EUR/100 kg 40,00 0207 14 20 9900 V03 EUR/100 kg 20,00 0207 14 60 9900 V03 EUR/100 kg 20,00 0207 14 70 9190 V03 EUR/100 kg 20,00 0207 14 70 9290 V03 EUR/100 kg 20,00 NB: The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended. The numeric destination codes are set out in Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). The other destinations are defined as follows: V03 A24, Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, United Arab Emirates, Jordan, Yemen, Lebanon, Iraq and Iran.